DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/12/20, 1/12/21, and 5/3/22 are being considered by the examiner.
Response to Amendment
This office action is in response to preliminary amendment filed on 03/12/20.  Regarding the amendment, claim 13 is canceled, claims 1-12, 14-27 are present for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “end shields” and “a rotor mounted within the stator via the end shields of the motor housing” recited in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 26, the phrase “an interconnect plate (52) has annular conductors (84) on which in each case a plurality of insulation-displacement elements (70) are arranged” is indefinite because it is unclear which of limitation is recited for “on which in each case”.  For examination purpose, it is understood as an interconnect plate has annular conductor wherein a plurality of insulation-displacement elements are arranged on each said annular conductors.
Claims 2-12, 14-25, and 27 are rejected because of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokogawa et al. (US 2012/0293024 A1).
Regarding claim 1, Yokogawa teaches a stator (12) for an electrical machine (1A), the stator comprising a stator main body (51) which has radial stator teeth (51b) for receiving coils (53) of an electrical winding (55) and, on an end side (50a) of the stator main body (51), has an insulating lamination (54) with receiving pockets (21a) for insulation-displacement elements (66), wherein the coils (53) are wound by means of a winding wire (55) which is inserted into the receiving pockets (21a), wherein an interconnect plate (62) has annular conductors (65) wherein a plurality of insulation-displacement elements (66) are arranged on each of the annular conductors (as best understood, see 112 rejection above) which engage axially in the receiving pockets (21a) in order to make electrical contact with the winding wire (55), characterized in that the interconnect plate (62) is manufactured from plastic and has annular grooves (74) which are open axially downward and into which the annular conductors (65) are fitted.
Regarding claim 2, Yokogawa teaches the annular conductors (65) are manufactured as punched and bent parts (para [0219]) on which the insulation-displacement elements (66) are molded integrally, and respective phase connection pins (61) via which individual phases (61u-61v) of the electrical winding (53) are energized is-are molded on the annular conductors (65, fig 10).
Regarding claim 3, Yokogawa teaches precisely three annular conductors (65) are arranged on different radii in the interconnect plate (fig 10).
Regarding claim 4, Yokogawa teaches each annular conductor (65) is assigned precisely phases phase (U, V, W) having precisely one phase connection pin (fig 10).
Regarding claim 5, Yokogawa teaches axial centering pins (24) which engage in corresponding centering receptacles in the interconnect plate (62) are molded onto the insulating lamination.
Regarding claim 6, Yokogawa teaches the interconnect plate (62) forms a closed carrier ring (fig 8), an outside diameter of which approximately corresponds to an outside diameter of the stator main body (51) and an inside diameter of which is larger than an inside diameter of the stator main body (51, fig 8).
Regarding claim 7, Yokogawa teaches all of the coils (53) are continuously wound directly one after another with an uninterrupted winding wire (55) on stator teeth (51b) which are directly adjacent in a circumferential direction (fig 3).
Regarding claim 8, Yokogawa teaches an axially upper side of the interconnect plate (62) has axially continuous installation openings (62d) through which installation fingers (61) can reach axially in order to lie directly against the insulation-displacement elements (66) in order to press said elements axially into the receiving pockets (fig 8).
Regarding claim 9, Yokogawa teaches axial test bores are formed on an upper side (62c) of the interconnect plate (62) through which test electrodes can make direct contact with the conductors (65) in order to test the quality of the insulation-displacement connections.
Regarding claim 10, Yokogawa teaches axial guide channels (75) through which the phase connection pins project axially are molded onto an upper side of the interconnect plate (62, fig 10).
Regarding claim 11, Yokogawa teaches the stator main body (51) is stacked from individual sheet-metal laminations (51a) which have a closed yoke ring and radial stator teeth (51b) molded thereon (fig 3).
Regarding claim 12, Yokogawa teaches the receiving pockets (21a) have two radial walls (fig 3) which extend in the a circumferential direction and in which a radial aperture is formed as an axially upwardly open slot (fig 4) into which the winding wire (55) is inserted, wherein the insulation-displacement elements (66) are wider in the circumferential direction than in the a radial direction (fig 10) and, centrally with respect to the circumferential direction, form a fork (66c) with cutting edges which are pushed axially over the winding wire (55) in order to cut into the latter winding wire and thereby to form an electrical contact, wherein outer sides of the insulation-displacement elements (66) are securely clamped in the receiving pockets (fig 18).
Regarding claim 14, Yokogawa teaches axially fitting an insulating lamination (54) is fitted axially onto an end side (50a) of the stator teeth (51b) then winding coils (53) are then wound onto the stator teeth (51b), wherein, after each winding of a coil (53), the winding wire (55) is guided radially through a receiving pocket (21a) for an insulation-displacement element (66); and axially fitting an interconnect plate (62) is fitted axially over the insulating lamination (54) onto the stator main body (51a) in such a manner that installation fingers (66c) through axial installation openings in the interconnect plate (62) rest axially directly on the insulation-displacement elements (66) and press the latter into the receiving pockets (21a) in order to make electrical contact with the winding wire (53).
Regarding claim 15, Yokogawa teaches axially fitting the interconnect plate includes: pressing the insulation-displacement elements (66) axially downward until the interconnect plate (62) is pressed to a stop against the insulating mask (54) and is thus secured; and removing the installation fingers from the insulation-displacement elements (66), such that no axial forces act on the insulation- displacement connections, wherein two installation fingers are used in particular simultaneously to press directly against precisely one insulation-displacement element, preferably against all of the insulation-displacement elements simultaneously (fig 10-12).
Regarding claim 16, Yokogawa teaches precisely three annular conductors (65) are arranged on different radii in the interconnect plate (22), wherein the insulation-displacement elements (66) are molded thereon in such a manner that all of the insulation-displacement elements (66) of all of the conductors (65) are arranged on an identical radius which corresponds to the radius on which all of the receiving pockets (21a) are arranged.
Regarding claim 17, Yokogawa teaches each annular conductor (65) is assigned precisely one phase (U, V, W) having precisely one phase connection pin, and the phases are interconnected to form a star point circuit or a triangular circuit (fig 10).
Regarding claim 18, Yokogawa teaches axial centering pins which engage in corresponding centering receptacles in the interconnect plate (62) are molded onto the insulating lamination (54), wherein the centering receptacles are designed as through holes and the axial end of the centering pins is deformed by means of hot calking in order to form a form-fitting connection with the interconnect plate (62).
	Regarding claim 19, Yokogawa teaches the interconnect plate (62) forms a closed carrier ring (fig 9), an outside diameter of which approximately corresponds to an outside diameter of the stator main body (51a) and an inside diameter of which is larger than an inside diameter of the stator main body (51a), wherein the closed carrier ring (62a) has an enlarged inside diameter over a certain angular region in order to receive a rotational position sensor for the rotor in said region (fig 9).
	Regarding claim 20, Yokogawa teaches all of the coils (53) are continuously wound by needle winding directly one after another with an uninterrupted winding wire (55) on stator teeth (51b) which are directly adjacent in a circumferential direction (fig 3).
	Regarding claim 21, Yokogawa teaches an axially upper side of the interconnect plate (62) has axially continuous installation openings (fig 10) through which installation fingers (75) reach axially in order to lie directly against shoulders of the insulation-displacement elements (66) in order to press said elements axially into the receiving pockets (21a).
	Regarding claim 22, Yokogawa teaches axial test bores are formed on an upper side of the interconnect plate (62), with precisely one test bore for each annular conductor (65) of three phases (U, V, W), through which test electrodes can make direct contact with the annular conductors (65) in order to test the quality of the insulation- displacement connections (fig 10).
	Regarding claim 23, Yokogawa teaches axial guide channels (74) through which the phase connection pins project axially are molded onto an upper side of the interconnect plate (62), wherein precisely three axial guide channels extend in an axial direction directly adjacent in a radial region of the closed carrier ring (fig 10).
	Regarding claim 24, Yokogawa teaches the stator main body (51) is stacked from individual sheet-metal laminations (51a, fig 3) which have a closed yoke ring and radial stator teeth (51b) molded thereon, wherein the individual sheet-metal laminations are arranged rotated with respect to one another in a circumferential direction, and therefore the stator teeth (51b) are formed in a skewed manner in the circumferential direction (fig 8).
	Regarding claim 25, Yokogawa teaches the receiving pockets (21afig 4) have two radial walls (fig 4) which extend in a circumferential direction and in which a radial aperture is formed as an axially upwardly open slot into which the winding wire (55) is inserted (fig 4), wherein the insulation-displacement elements (66) are wider in the circumferential direction than in a radial direction (fig 18) and, centrally with respect to the circumferential direction, form a fork with cutting edges which are pushed axially over the winding wire (55) in order to cut into the winding wire and thereby to form an electrical contact, wherein outer sides of the insulation-displacement elements (66) are securely clamped in the receiving pockets (21a) by means of latching lugs (fig 18).
	Regarding claim 26, Yokogawa teaches an electrical machine (1a, fig 2) comprising 
a cylindrical motor housing (2)  having end shields (fig 2), 
a stator comprising a stator main body (51) which has radial stator teeth (51b) for receiving coils (53) of an electrical winding (55) and, on an end side (50a) of the stator main body (51), has an insulating lamination (54) with receiving pockets (21a) for insulation-displacement elements (66), wherein the coils (53) are wound by means of a winding wire (55) which is inserted into the receiving pockets (21a), wherein an interconnect plate (62) has annular conductors (65) wherein a plurality of insulation-displacement elements (66) are arranged on each of the annular conductors (as best understood, see 112 rejection above) which engage axially in the receiving pockets (21a) in order to make electrical contact with the winding wire (55), characterized in that the interconnect plate (62) is manufactured from plastic and has annular grooves (74) which are open axially downward and into which the annular conductors (65) are fitted, wherein the stator is fitted into the cylindrical motor housing (2), and a rotor (13) mounted within the stator (12) via the end shields of the motor housing (2).
Regarding claim 27, Yokogawa teaches an electronic unit for activating the phases (U, V, W), the electronic unit being arranged axially above the interconnect plate (62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bott et al. (US 20070170792 A1) teaches an electric machine (1) comprising a stator (21) and a rotor. The stator (21) includes at least one winding system having a plurality of coils (2) wherein start and end of the corresponding coils (21) is fixed on an end face of the stator (21) by means of a circuit support (7) and contacted in such a manner as to obtain predeterminable connections of the coils (2).
Nakamura et al. (US 9954408 B2) teaches a connection member for supplying a stator winding with a current is constituted by covering a bus bar with an insulating resin. The bus bar is formed in an arc-like shape in the thickness direction of a belt-shaped conductor. Additionally, a weld zone formed on the bus bar has a projection portion projecting in the width direction, a first bent portion bent outside the arc from the projection portion in the thickness direction, and a second bent portion with the tip end thereof folded back in the width direction to allow the tip end of the second bent portion to be welded to a terminal on the stator winding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834